Citation Nr: 0910587	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
right shoulder tear impingement.

4.  Entitlement to an increased rating for left foot peroneal 
tendonitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty with the Army/Army National 
Guard (ARNG) from August 1982 to December 1982.  Service 
personnel records detail that the Veteran had various periods 
of active duty (AD), active duty for training (ADT), and 
inactive duty training (INADT) during his service in the 
Oklahoma Army National Guard (OKARNG) from April 1982 to 
April 2004.  An Army National Guard Retirement Points 
Statement prepared in January 2007 reflects that the Veteran 
had multiple periods of AD/ADT/AD for Special Work in August 
1992; from March to April 1993; from April to May 1994; in 
May, July, and September 2000; in May, September, October, 
November, and December 2001; and in January 2002.   

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied entitlement to the 
benefits sought on appeal.

In October 2005, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  

In November 2006, the Board remanded these claims for 
additional development and readjudication. 

The issue of entitlement to an increased rating for left foot 
peroneal tendonitis, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. In an October 1994 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss; after being notified of the denial, the Veteran did not 
initiate an appeal for this matter.

3.  New evidence associated with the claims file since the 
October 1994 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, or raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.

4.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

5.  A left shoulder disability is not shown to be related to 
any disease or injury sustained during ADT, as the result of 
an injury sustained during INADT, or to be related to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's October 1994 denial 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 101, 106, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303, 3.385 
(2008).

3.  A left shoulder disability is not shown to be the result 
of any disease or injury incurred in or aggravated during 
ADT, as the result of an injury incurred in or aggravated 
during INADT, or as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his petition to reopen a 
claim for entitlement to service connection claim for 
bilateral hearing loss as well as his secondary service 
connection claim for a left shoulder disability in July 2003.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO and AMC in correspondence dated in August 2003, April 
2005, December 2006, and December 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case (SSOC) 
was issued in December 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In light of the favorable determination 
with respect to whether new and material evidence has been 
submitted, and the need to remand for additional information 
with regard to the merits of this claim, no further 
discussion of VCAA compliance is needed as concerns this 
issue.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in December 
2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the nature and etiology of his 
claimed hearing loss and left shoulder disabilities.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

In an October 1994 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss, noting that 
service treatment records showed normal hearing for VA 
purposes.  It was further noted that service treatment 
records failed to show bilateral hearing loss incurred or 
aggravated during military service.  Evidence of record 
included statements from the Veteran; service personnel 
records; and some of the Veteran's service treatment records, 
more specifically a January 1992 ARNG enlistment examination 
report.

After being notified of the October 1994 denial, the Veteran 
did not initiate an appeal for this matter.  As such, the 
October 1994 rating decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

The Veteran attempted to reopen his claim for service 
connection for bilateral hearing loss in July 2003.  This 
appeal arises from a March 2004 rating decision wherein the 
RO denied reopening the Veteran's claim for service 
connection for bilateral hearing loss.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the October 1994 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the October 1994 
denial includes statements from the Veteran; additional 
service treatment records; private treatment records; service 
personnel records; a VA examination report dated in November 
2004; VA outpatient and inpatient treatment records dated 
from 2003 to 2006; and an October 2005 videoconference Board 
hearing transcript.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the October 1994 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
bilateral hearing loss disability for VA purposes during 
service in OKARNG, as noted in a March 2002 retention 
examination report.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
for entitlement to service connection for bilateral hearing 
loss.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for entitlement to service 
connection for bilateral hearing loss, is met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Active duty includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  See 38 C.F.R. § 3.6 (2008).

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT or from injury incurred or aggravated 
while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 
1110 (West 2002).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss) and 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  However, presumptive periods do not apply to 
ADT or INADT.  See Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991). Therefore, consideration under 38 C.F.R. §§ 
3.307, 3.309, is not for application in this appeal for the 
Veteran's ADT or INADT service in the ARNG.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

I.  Bilateral Hearing Loss

The Veteran's DD 214 for his period of active duty from 
August to December 1982 details that his military 
occupational specialty (MOS) was Indirect Fire Infantryman.

In the Veteran's OKARNG enlistment examination report dated 
in April 1982, puretone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

In the Veteran's Army enlistment examination report dated in 
October 1982, puretone thresholds, in decibels, were reported 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
5
5
0
15

In the Veteran's OKARNG enlistment examination report dated 
in January 1992, puretone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
0
10
LEFT
20
10
0
10
10

In the Veteran's ARNG enlistment examination report dated in 
March 1999, puretone thresholds, in decibels, were reported 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
10
0
5
15
20

In a March 2002 Report of Medical History, the Veteran 
complained of bilateral hearing loss. In the Veteran's OKARNG 
retention examination report dated in March 2002, puretone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
40
35
40
35
LEFT
40
45
40
45
45

A November 2003 VA treatment record detailed complaints of 
left ear popping and right ear drainage.  The Veteran's 
tympanic membranes were noted to be intact and clear with 
mild erythema in both canals. 

In an August 2004 statement, the Veteran indicated that he 
spent 10 of his 14 years in the National Guard as a 4.2 
mortar man.  He further reported that he was also an ammo 
handler, assistant gunner, and squad leader.

In a post-service November 2004 VA audio examination report, 
puretone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
5
5
5
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 in the left ear.  The 
examiner diagnosed hearing within normal limits bilaterally.

During his October 2005 hearing, the Veteran reported that he 
was exposed to mortar fire once a month and two weeks during 
the summer during his National Guard service and was provided 
hearing protection.  The Veteran indicated that he worked 
road construction and was also truck driver of tractor 
trailers for 12 years.

Although the Veteran has alleged in-service noise exposure, a 
preponderance of the Veteran's service treatment records show 
normal hearing acuity, bilaterally.  The Board further notes 
that a VA audiologist has clearly indicated that the 
Veteran's hearing is within normal limits bilaterally in his 
November 2004 VA audiological examination report.  while the 
March 2002 audiometric readings were elevated, it is apparent 
when comparing these results to the numerous other hearing 
tests, it is apparent that this is an aberration, 
particularly when comparing the November 2004 data with 
earlier audiometric evidence in the file.  In this case, the 
Board has considered the aforementioned evidence and finds 
that the Veteran's hearing thresholds and word recognition 
scores do not demonstrate that he has a bilateral hearing 
loss disability within the meaning of 38 C.F.R. § 3.385 
(2008).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the competent, probative 
evidence establishes that the Veteran does not have the 
extent of hearing loss needed to constitute a disability 
under 38 C.F.R. § 3.385, the disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for bilateral hearing loss must be denied 
because the first essential criterion for a grant of service 
connection--evidence of current bilateral hearing loss 
disability--has not been met.

II.  Left Shoulder Disability

Service treatment records are void of any complaint, 
treatment, or diagnosis of a left shoulder disability.

In a September 2002 rating decision, the RO granted 
entitlement to service connection for right rotator cuff 
impingement and assigned a 20 percent rating, effective June 
20, 2002. 

In his July 2003 claim, the Veteran asserted that he suffered 
a left shoulder injury due to his right shoulder disability. 

In an August 2003 VA fee-based examination report, it was 
noted that the Veteran's left shoulder range of motion was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance with pain having a major functional impact.

In an August 2003 statement, the Veteran contended that his 
left shoulder injury was the result of doing manual labor and 
having to use his left shoulder to makeup for loss of use of 
his right shoulder.  He further indicated that in his line of 
work, his arms and shoulders are the main source of the body.  

VA treatment notes dated in September 2003 detailed 
complaints of left shoulder pain, crepitus, decreased active 
range of motion, and numbness as well as tingling down the 
left upper extremity.  A December 2003 VA MRI report revealed 
a left shoulder rotator cuff tear.  The Veteran complained of 
left arm pain and weakness in a February 2004 treatment 
record.  A March 2004 treatment record noted arthralgia of 
the left shoulder and neck.  

In a December 2004 VA examination report, the Veteran 
indicated that he tore his left shoulder rotator cuff and had 
no surgery.  He complained of left shoulder pain and 
limitation of motion.  Physical examination findings were 
noted as no deformity, tenderness, swelling, effusion, 
weakness, abnormal movement, or guarding with normal 
musculature, limitation of motion, and painful motion.  X-ray 
findings were negative.  The examiner diagnosed painful left 
shoulder with normal exam.  He opined that the Veteran's 
painful left shoulder is not likely secondary to right 
rotator cuff impingement syndrome. 

During his October 2005 hearing, the Veteran reported that he 
uses his left shoulder to compensate for his weak right side.  
He indicated that his occupational duties as a truck driver 
required him fit a 200 pound tarp on his trailer, which he 
did using his left shoulder.  

In an August 2008 VA examination report, the Veteran 
complained of left shoulder pain and locking episodes with no 
effusion, stiffness, or weakness.  Physical examination 
findings were noted as no deformity, weakness, instability, 
tenderness, heat, or redness.  X-ray findings revealed 
degenerative joint disease (DJD) of the acromioclavicular 
(AC) joint.  The physician diagnosed painful left shoulder 
with mild DJD with zero to mild loss of function.  After 
reviewing the Veteran's claims file and conducting a physical 
examination, a VA physician opined that the Veteran's left 
shoulder condition is not caused by or a result of his right 
shoulder condition with rotator cuff tear.  The physician 
indicated that there was no etiological relationship between 
the mild DJD of the left shoulder and the right shoulder 
condition status post rotator cuff repair and mild DJD.  It 
was further noted that the Veteran had a right shoulder 
rotator cuff repair done and did not have any chronic 
condition of the right shoulder. 

While competent medical evidence of record indicates the 
Veteran has a current painful left shoulder, it does not show 
that the Veteran's claimed left shoulder disability is 
related to any period of AD, ADT, or INADT or to his service-
connected right shoulder residuals.  Significantly, the 
record includes competent medical opinions, in the December 
2004 and August 2008 VA examination reports discussed above.  
In those reports, VA examiners specifically noted that 
Veteran's painful left shoulder was not likely secondary to 
right rotator cuff impingement syndrome and that there was no 
etiological relationship between the Veteran's claimed left 
shoulder condition and service-connected right shoulder 
disability.  In fact, the physician specifically noted that 
the Veteran did not have any chronic condition of the right 
shoulder in his August 2008 examination report.  In addition, 
there is no competent medical opinion establishing that the 
Veteran's current left shoulder disability is proximately due 
to or the result of his service-connected right shoulder 
residuals, and neither he nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.

III.  Both Claims

The Board also has considered the assertions the Veteran has 
advanced on appeal in written statements and during his 
October 2005 hearing.  However, the Veteran cannot establish 
a service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has a current hearing loss 
disability that is associated with noise exposure during 
OKARNG service as well as a current left shoulder disability 
related to his service-connected right shoulder disability, 
these claims turn on a medical matters--a diagnosis of a 
current chronic hearing loss disability and the relationship 
between the current left shoulder disability and the service-
connected right shoulder disability.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the Veteran's 
assertions regarding diagnosis and/or etiology of his 
bilateral hearing loss and left shoulder disabilities simply 
do not constitute persuasive evidence in support of the 
claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and a left shoulder disability 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss has been received, the request to 
reopen this claim is allowed.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
right shoulder tear impingement, is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in August 2003, April 2005, December 2006, and December 2007.  

As the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim for entitlement 
to a rating in excess of 10 percent for left foot peroneal 
tendonitis is provided, including the notice requirements 
pertaining to increased ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The Board notes that the Veteran last had a VA orthopedic 
examination in December 2004.  Additional evidence associated 
with the Veteran's claims file indicates that the Veteran had 
left foot surgery, including left ankle arthroscopy and 
peroneo debridement, in February 2006.  VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO 
should arrange for the Veteran to undergo a VA orthopedic 
examination at an appropriate VA medical facility to 
determine the severity of his service-connected left foot 
disability.

The RO should obtain and associate with the claims file all 
outstanding VA records. The claims file reflects that the 
Veteran has received medical treatment from the VA Medical 
Center (VAMC) in Bonham, Oklahoma; however, as the claims 
file only includes records from the Bonham VAMC dated up to 
December 2006, any additional records from this facility 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
Veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his left foot 
disability has upon his daily life and 
employment.  The AMC/RO should also 
provide notice of the specific criteria 
necessary for entitlement to a rating in 
excess of 10 percent for left foot 
peroneal tendonitis under 38 C.F.R. § 
4.71a, Diagnostic Codes 5024-5271 (to 
include all other applicable diagnostic 
codes under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270-5274).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected left disability.  Of particular 
interest are any outstanding VA records 
of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
service-connected left disability from 
the Bonham VAMC, for the period from 
December 2006 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left disability.  The Veteran's claims 
folder must be made available to the 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history is 
to be obtained.  All medical findings are 
to be reported in detail.  The examiner 
should provide complete range of motion 
studies for the left foot and ankle.

With respect to the left foot/ankle, the 
physician should indicate whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right knee, and whether 
there is likely to be additional range of 
motion loss of the service-connected left 
foot/ankle due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) incoordination; (5) or 
repeated use.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should indicate 
whether there is evidence of any 
additional loss of range of motion of the 
left foot/ankle due to these factors that 
is equivalent to ankylosis of the ankle. 

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
December 2008 SSOC.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


